                 Case 19-01298-MAM           Doc 101         Filed 11/05/19    Page 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION
                                    www.flsb.uscourts.gov
 In re:

 CHANCE & ANTHEM, LLC,                                             CASE NO. 18-16248-BKC-MAM

                      Debtor.                                      Chapter 7
 ____________________________________/

 ROBERT FURR,

                       Plaintiff,
 v.                                                                ADV. NO. 19-01298-MAM

 ROBERT GIBSON, et al.,

                 Defendants.
 ____________________________________/

          NOTICE OF WITHDRAWAL OF MOTION TO WITHDRAW AS COUNSEL


          COME NOW Jeffrey M. Siskind, and notices the withdrawal of its Motion to Withdraw as

counsel for the Debtor.

           Dated this 5th day of November, 2019

                                    S I S K I N D L E G A L, P L L C

                                    _______/s/ Jeffrey M. Siskind_______
                                    Jeffrey M. Siskind, Esq. FBN 138746
                                                  - Offices -
                                       113 N. Monroe Street, 1st Floor
                                         Tallassee, Florida 32301
                                                   - And -
                                         3465 Santa Barbara Drive
                                         Wellington, Florida 33414

                                        TELEPHONE (561) 791-9565
                                        FACSIMILE (561) 791-9581
                                        Email: jeffsiskind@msn.com
             Case 19-01298-MAM          Doc 101     Filed 11/05/19     Page 2 of 4




                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on
November 5, 2019 upon all creditors and parties in interest registered to receive electronic
notification on this case via the Court’s Case Management/Electronic Case Filing System and/or
U.S. Mail or Personal Service of Process as reflected on the Service List below.

                               _______/s/ Jeffrey M. Siskind_______
                               Jeffrey M. Siskind, Esq. FBN 138746
               Case 19-01298-MAM        Doc 101     Filed 11/05/19   Page 3 of 4



SERVICE LIST:

19-01298-MAM Notice will be electronically mailed to:

Samantha T Haimo on behalf of Defendant Wellington 3445, LP
sth@womenatlawfl.com, way@swlawyers.law

Jeffrey M Siskind on behalf of Defendant CannaMed Pharmaceuticals, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Florida's Association of Community Banks and Credit
Unions, Incorporated
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant OB Real Estate Holdings 1732, LLC
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Siskind Legal Services
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Sympatico Equine Rescue, Inc.
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Jeffrey M Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jeffrey M Siskind on behalf of Defendant Tanya Siskind
jeffsiskind@msn.com, jmsesq500@gmail.com

Jesus M Suarez on behalf of Plaintiff Robert C Furr
jsuarez@gjb-law.com, gjbecf@gjb-law.com;chopkins@gjb-law.com;jzamora@gjb-
law.com;ecastellanos@gjb-law.com;gjbecf@ecf.courtdrive.com

Nancy Coleman on behalf of Robert Gibson
ncoleman@bartizcolman.com

Robert Gibson, intelexigent@gmail.com

19-01298-MAM Notice was sent by U.S. Mail to:

Robert Gibson
1709 22nd Avenue North
Lake Worth, FL 33460
Case 19-01298-MAM   Doc 101   Filed 11/05/19   Page 4 of 4




               EXHIBIT A
